Mikoll, J.,
concurs in part and dissents in part in the following memorandum. Mikoll, J. (concurring in part and dissenting in part). The issue on a motion to dismiss for failure to state a cause of action under CPLR 3211 (subd [a], par 7) is whether or not the pleading, considered as a whole, states in some recognizable form any cause of action known to our law (Dulberg v Mock, 1 NY2d 54; H. M. Brown, Inc. v Price, 38 AD2d 680). CPLR 3026 mandates that pleadings be liberally construed and defects ignored if a substantial right of a party is not prejudiced. If the identity of the transactions or occurrences sought to be litigated is clear, pleading irregularities, defects and omissions should be disregarded as there is no prejudice to the opposing party (Foley v D’Agostino, 21 AD2d 60). The question to be resolved is whether the complaint states a cause of action and not whether the plaintiff has any substantial hope of proving one. Plaintiff’s complaint alleges a contract or partnership agreement* which imposed on the defendant the obligations of compensation for services rendered by the plaintiff to him and support. The consideration for this promise on the part of the defendant was performance by the plaintiff of specified business and domestic services. Plaintiff alleges performance on her part and failure of defendant to fulfill his promises resulting in damage to the plaintiff in the amount of $250,000. Allowing plaintiff the benefit of every possible infer*782ence, she has alleged enough to state a cause of action in contract. Plaintiff should be given an opportunity to prove whether there was an express agreement that she was to be paid. The mere allegation of meretricious relationship by the defendant is not enough to defeat a contractual obligation if there was an express agreement (Matter of Gorden, 8 NY2d 71). The second cause of action is fatally defective and was properly dismissed because it fails to set out the business purpose of the partnership agreement. The judgment should be modified by reversing as to the first cause of action and affirming dismissal of the second cause of action.

 The partnership agreement is alleged in the second cause of action. It is reasonable to conclude that the same contract is involved in both causes of action.